Citation Nr: 0108411	
Decision Date: 03/22/01    Archive Date: 03/29/01	

DOCKET NO.  99-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 10, 1998, 
for a 100 percent schedular evaluation for anxiety neurosis 
or, in the alternative, entitlement to an effective date 
earlier than July 10, 1998, for a total rating based on 
individual unemployability .


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to May 
1968.  

In a March 1969 rating action, the veteran was granted 
service connection for anxiety reaction, evaluated as 10 
percent disabling, and for traumatic injury of the right 
testicle, evaluated as zero percent disabling.  In a rating 
in April 1980, the veteran was granted a 10 percent 
evaluation for removal of the right testicle, effective from 
February 1, 1980.

On June 19, 1991, the veteran requested an increased rating 
for his anxiety neurosis.  In a rating in January 1992, the 
regional office (RO ) granted a 50 percent evaluation for 
anxiety neurosis, effective June 19, 1991.  Later in January 
1992, the veteran requested a total rating based on 
individual unemployability.  In a rating in October 1992, the 
RO denied a rating in excess of 50 percent for anxiety 
neurosis, and also denied a total rating based on individual 
unemployability.  

In February 1993, the veteran indicated that he disagreed 
with the denial of his claim for a total rating based on 
individual unemployability, and he requested that additional 
information be obtained.  

In June 1993, the RO confirmed the prior rating denying a 
total compensation rating based on individual 
unemployability.  A separate notice regarding this June 1993 
rating determination was not sent to the veteran.

On June 16, 1993, the RO sent the veteran a statement of the 
case relating to the issue of entitlement to a total rating 
based on individual unemployability.  The statement of the 
case noted the rating action earlier in June 1993 had 
determined that no change had been warranted in the October 
1992 rating action denying entitlement to a total rating 
based on individual unemployability.  The statement of the 
case noted that additional information had been obtained, 
pursuant to the veteran's request, but that the veteran's 
claim was not granted.

The statement of the case also advised the veteran that he 
had 60 days from the date of the statement of the case to 
submit his appeal, and that, if the RO did not hear from him 
within 60 days, it would be assumed that he did not intend to 
complete his appeal and the RO would close his record.  The 
statement of the case also contained the criteria for a 
rating in excess of 50 percent and indicated that the record 
did not demonstrate that the severity of his anxiety neurosis 
qualified for a higher rating than the 50 percent currently 
assigned.  

On January 13, 1994, an appeal was received from the veteran 
stating that "I'm appealing the decision of 100 percent 
disability," and claiming that he was unable to work because 
of his nervous condition.

Thereafter, information was added to the record on several 
occasions and several supplemental statements of the case 
were issued to the veteran.  

In a rating in July 1998, the RO assigned a 100 percent 
schedular evaluation for the veteran's anxiety neurosis, 
effective July 10, 1998, the date of the most recent 
Department of Veterans Affairs (VA) examination.  

Thereafter, the RO sent the veteran statements of the case 
indicating that the remaining issues on appeal were 
entitlement to either a 100 percent schedular rating or a 
total rating by reason of individual unemployability prior to 
July 10, 1998.  These statements of the case indicated that 
the veteran had not timely filed an appeal from the October 
1992 rating action denying a rating in excess of 50 percent 
for anxiety neurosis, and also denying a total rating based 
on individual unemployability.  The veteran timely appealed 
such determinations.  

FINDINGS OF FACT

1.  The veteran has completed a high school education; he has 
previous work experience working as an assistant technician 
for a telephone company, and working as a painter and doing 
yard work for others.

2.  In an October 1992 rating, the RO denied a rating in 
excess of 50 percent for anxiety neurosis and denied a total 
rating based on individual unemployability.  The veteran 
submitted a notice of disagreement and received a statement 
of the case in June 1993.  An appeal form (VA Form 9) was 
received from him on January 13, 1994.  

3.  The form the veteran submitted on January 13, 1994, 
effectively reopened his claim for an increased rating for 
anxiety neurosis and a total rating by reason of individual 
unemployability.  

4.  In a rating in July 1998, the RO assigned a schedular 100 
percent schedular evaluation for the veteran's anxiety 
neurosis, effective from July 10, 1998.  

5.  Reports of a VA hospitalization in May 1994, by a VA 
physician in 1995, and the reports of subsequent VA 
examinations demonstrate that the veteran's service-connected 
psychiatric symptoms fluctuated in severity, but caused 
severe social and industrial impairment and prevented him 
from maintaining gainful employment 

6.  The evidence of record between January 1994 and July 1998 
does not establish that the veteran's psychoneurotic symptoms 
included totally incapacitating manifestations bordering on 
gross repudiation of reality, virtual isolation in the 
community, gross impairment and thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself, or intermittent inability to perform daily 
activities.  


CONCLUSIONS OF LAW

1.  The October 1992 rating action denying a rating in excess 
of 50 percent for anxiety neurosis and a total rating based 
on individual unemployability was not timely appealed and 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.105, 20.200-20.203, 20.300-20.306 (2000).

2.  The criteria for a rating of 70 percent, but not higher, 
and for a total rating based on individual unemployability 
have been met, effective from January 13, 1994, but not 
earlier.  38 U.S.C.A. §§  1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he has been unable to 
work because of his service-connected nervous condition since 
1991.  He maintains that he has received Social Security 
disability benefits since that time.

I.  Background

In January 1992, the RO granted the veteran a 50 percent 
evaluation for his service-connected anxiety neurosis 
effective from June 1991, date of reopened claim.  

Later in January 1992, the veteran submitted a claim for a 
total rating based on individual unemployability.  He 
reported that he had completed high school, and that he had 
last worked as a systems technician.  He further reported 
previous employment for a catering company and for a 
communications company.  

An October 1992 rating action denied the veteran's request 
for a rating in excess of 50 percent for anxiety neurosis and 
a total rating based on individual unemployability.  In 
February 1993, the veteran submitted a notice of disagreement 
with these rating actions.  He requested that Social Security 
and VA outpatient treatment reports be obtained.  

VA and private medical reports for 1990, 1991, and 1992 show 
that the veteran was treated for various organic and 
psychiatric complaints.  His physical disabilities included 
hypertension, chronic lumbar strain, and left ventricular 
hypertrophy.  A Social Security disability determination 
dated in March 1992 indicated that the veteran was entitled 
to Social Security disability benefits with the primary 
diagnoses being chronic ischemic heart disease with angina, 
and a secondary diagnosis of osteoarthrosis and allied 
disorders.  

In a rating in June 1993, the RO confirmed the October 1992 
rating determination denying a rating in excess of 50 percent 
for anxiety neurosis and a total rating based on individual 
unemployability.  Later in June 1993, the veteran was sent a 
statement of the case explaining the denial for both issues.

On January 13, 1994, the veteran submitted an appeal, stating 
that he was appealing the decision to deny a 100 percent 
disability rating.  He explained that he was unable to work 
because of his service-connected anxiety neurosis.

The veteran was hospitalized at a VA medical facility in May 
1994 because of depression.  On mental status examination on 
admission, he was mildly depressed, and speech was relevant.  
He denied auditory and visual hallucinations, but delusional 
thinking was present.  He admitted to discontinuing his 
medication recently.  He stated that he had been walking the 
streets for the last 3 or 4 days.  He stated that he had 
financial problems.  He was placed on medication and improved 
in the hospital.  The diagnoses included dysthymia and 
hypertension.  A GAF score of 60 in the past year was 
reported, with a current GAF score of 30.  

The veteran also submitted another appeal (VA Form 1-9) in 
May 1994 indicating that his anxiety disorder prevented him 
from working.  He stated that he could not bear the stress of 
performing and completing various tasks when he is on the 
job.  He stated that he had tried several jobs recently and 
had been released from all of them.

VA outpatient treatment reports for 1993 and 1994 show many 
visits for various psychiatric complaints.  In April 1993, a 
physician noted that his symptoms included nervousness, 
irritability, loss of concentration, and loss of memory.  He 
took Valium, 10 milligrams, twice a day, to help with his 
anxiety problem.  There were also problems with his spouse, 
and reported financial problems.  In early 1994, he 
complained of some problems sleeping and some anxiety.  Later 
in 1994, the veteran indicated that he had moved to a new 
area and that he had an improved relationship with his wife.  
He indicated that Valium was helping a great deal.  

On a VA psychiatric examination in January 1995, the veteran 
reported being employed by the telephone company from 1971 to 
1989 as an assistant technician.  He reported that he could 
not continue the job because it was too stressful, and 
because he had a "heart attack."  He stated that he later 
attempted to do other jobs such as yard work and painting, 
but could not work steadily.  On mental status examination, 
he appeared calm.  There was no noticeable thought disorder 
and no delusions or hallucinations.  There was no shaking or 
other evidence of nervousness or anxiety.  He was not 
impaired.  There was no impairment of memory, orientation, or 
judgment.  The diagnosis was anxiety disorder by history.  
The examiner indicated that it appeared that the veteran was 
taking his medication and that such medication was helping. 

The veteran was rehospitalized at a VA medical facility in 
February 1995 because he was not taking his blood pressure 
medication or Valium for several days.  His psychiatric 
consultation showed possible psychotic depression.  The 
veteran reported hearing voices for the past few months.  His 
medication was begun again, and he improved.  The diagnoses 
included anxiety disorder, personality disorder, and high 
blood pressure.  A GAF score of 65 was reported.

VA outpatient treatment reports showed continued visits to 
the outpatient department in 1995 and 1996.  In September 
1995, a VA physician noted that the veteran had been treated 
for a mixed mood disorder since March 1990, with symptoms of 
anxiety and depression.  The physician indicated that the 
veteran's condition fluctuated, even with medication, and 
that such condition prevented him from pursuing gainful 
employment.  

At a hearing at the RO in September 1995, the veteran 
reported that he had worked different jobs since 1990, but 
that these positions did not last long.  He reported that he 
could not maintain the rate of speed and efficiency necessary 
to perform these jobs because of stress.

The veteran was hospitalized at a VA medical facility from 
April to June 1996 because of complaints of depression.  It 
was indicated that the veteran was having marital problems.  
He improved with therapy.  The diagnoses upon discharge from 
the hospital were major depressive disorder.  A GAF score of 
40 was reported.  

On a VA examination in September 1996, the veteran reported 
that he could not sustain a job since he could not adjust to 
the working environment.  He stated that he would begin the 
job feeling well, but that he would lose his composure after 
1 or 2 days.  He stated that he did not sleep well and had 
anxiety attacks.  On examination, he was mildly anxious, and 
his mood was mildly depressed.  Speech was coherent and 
relevant, and there were no hallucinations or delusions.  He 
was oriented in all spheres.  A GAF score of 60 was noted.

VA outpatient reports in 1997 showed that the veteran in the 
early part of the year was working part time, and that in the 
middle part of the year he attempted to work full time.  He 
was hospitalized in mid-1997 for complaints of chest pain, 
stating that he had not worked for the last two weeks.  Later 
in 1997 and early 1998, it was indicated that he was working 
full time.  

At a hearing at the RO in January 1998, the veteran reported 
that he could not work full time because he could not take 
the stress and deal with people.  He stated that he had 
problems with short-term memory, and that he had received 
Social Security benefits since 1991.  

On a VA examination on July 10, 1998, the veteran reported 
that he was always nervous and that little things upset him.  
He stated that he wanted to work, but that he could not work 
because he became sick with stress.  He just could not get 
along with other people.  He had worries about the health of 
his son and his wife.  His anxiety had become worse, and that 
he was having nervous spells twice weekly.  He felt tired all 
the time, and had crying spells once monthly.  He believed 
that his condition had worsened since the death of his mother 
in 1996 because she was able to assist him.  He reported 
problems going to sleep and staying asleep.  He had no social 
life and no friends.  

On mental status examination, he was oriented in all spheres.  
He appeared depressed and tense.  He was very fearful and 
worried about what would happen to his family if he died of a 
heart attack.  Concentration span was short.  He denied 
having suicidal or homicidal ideations.  His short-term 
memory was somewhat impaired.  His speech was clear, 
coherent, and relevant.  It was noted that his problems with 
sleep, anxiety, and depression interfered with his 
activities.  

In a July 1998 rating, the RO granted the veteran a 
100 percent evaluation for his anxiety neurosis, effective 
July 10, 1998.  

The RO then provided the veteran with statements of the case 
to the effect that he was not entitled to a 100 percent 
schedular evaluation or total rating by reason of individual 
unemployability prior to July 10, 1998, and the veteran 
appealed.  

The veteran testified at a hearing at the RO in September 
1999.

II.  Analysis

An appeal consists of timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A claimant must file a notice of disagreement with a 
determination by the RO within one year from the date that 
the RO mails notice of the determination to him or her.  
Otherwise, that determination will become final.  A 
substantive appeal must be filed within 60 days from the date 
that the RO mails the statement of the case to the appellant, 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302.

A 50 percent evaluation is warranted for an anxiety neurosis 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where the reliability, flexibility and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
Part 4, Code 9400; effective prior to November 7, 1996.  

A 100 percent evaluation for anxiety neurosis requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual must 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Code 9400; effective prior to November 7, 
1996.  

A 50 percent evaluation is provided for anxiety neurosis when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9400, effective November 7, 1996.  

A 70 percent evaluation is provided for anxiety neurosis when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscured, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); an inability to establish and 
maintain effective relationships. 38 C.F.R. Part 4, 
Code 9400, effective November 7, 1996.  

A 100 percent evaluation is provided for anxiety neurosis 
when there is total occupational and social impairment, due 
to such symptoms as:  Gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Code 9400, effective November 7, 1996.  

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an evaluation and award of compensation 
based on a claim for increase, except as provided in 
paragraph (o)(2) of this section is the date of receipt of 
the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

Effective November 20, 2000, a new law was promulgated, the 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amends the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating claims, and completing an application 
for compensation benefits.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist the veteran.

In this case, the RO has met its expanded duty to assist.  By 
virtue of the statement of the case and supplemental 
statements of the case issued during the pendency of this 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The veteran was 
provided an opportunity to present evidence and arguments 
during his appeal and at his hearing.  The claims file 
contains all apparently relevant records and evidence, 
including records identified by the veteran.  Social Security 
records and VA medical records have been obtained.  Multiple 
VA examinations were conducted.  Since the issue before the 
Board must be resolved by considering the evidence pertinent 
to the question of total disability prior to 1998, further 
examinations would not be relevant in this case.  

In this case, an October 1992 rating action denied a rating 
in excess of 50 percent for the veteran's anxiety neurosis 
and a total rating based on individual unemployability.  The 
veteran then submitted a timely notice of disagreement in 
February 1993, requesting that additional information be 
obtained.  After additional information was obtained, the RO 
in June 1993 confirmed and continued the prior denial of the 
veteran's claims.  In a statement of the case released to the 
veteran later in June 1993, the RO indicated that the 
additional evidence received since the October 1992 rating 
action, including Social Security records, private medical 
records, and VA medical records, did not demonstrate that the 
criteria for a rating in excess of 50 percent for the anxiety 
neurosis or a total compensation rating by reason of 
individual unemployability had been met.  The veteran was 
advised to provide an appeal within a 60-day period.  

Thereafter, an appeal (VA Form 9) was received on January 13, 
1994.  However, this appeal was not received within 60 days 
of the mailing of the statement of the case or within one 
year of the October 1992 rating determination denying an 
increased rating and a total rating based on individual 
unemployability.  While the RO did not send the veteran a 
separate notice of the June 1993 rating action, such notice 
was supplied to the veteran in the statement of the case 
later in June 1993.  In fact, the statement of the case 
provided a summary of the evidence received since the October 
1992 rating determination, indicating that the statement of 
the case constituted the first notice to the veteran of this 
recent decision confirming and continuing the denial of his 
claims.  

In any event, the substantive appeal which was received on 
January 13, 1994 was not timely received.  As previously 
indicated, it was not received within one year of the October 
1992 rating determination or within 60 days of the statement 
of the case released in June 1993.  See Hamilton et al v. 
Brown, 4 Vet. App. 528 (1993).  Therefore, the rating 
determination of October 1992 became final.  38 C.F.R. §§ 
20.200, 20.302.

However, the same document, in the form of an appeal, but 
which did not constitute a timely appeal, did constitute an 
effective reopening of the claim for a rating of 100 percent, 
either by means of a schedular evaluation, or by reason of a 
total rating by reason of individual unemployability.  In 
this regard, the RO recognized in its recent statements of 
the case that the veteran's claim was reopened by the January 
13, 1994 appeals form, and has treated the veteran's claims 
as continuing since January 1994, as evidenced by the various 
statements of the case since that time.  The RO has 
recognized that there has been an ongoing claim for an 
increased rating and a total rating by reason of the 
individual unemployability beginning from this date.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).  

In reviewing the present record, the evidence reflects 
continued VA outpatient treatment between 1992 and 1996.  The 
VA outpatient treatment reports and medical reports prior to 
January 13, 1994 fail to establish that the criteria for a 
rating in excess of 50 percent had been met, or that the 
veteran was unemployable by reason of his service-connected 
disabilities.  However, the veteran was hospitalized in May 
1994 for increasing symptoms of anxiety and depression.  
While the immediate cause of his hospitalization was his 
discontinuing his medication, he still presented with a 
depressed mood and delusional thinking.  A GAF score on 
admission was 30, indicating very severe emotional trauma and 
disability.  In early 1995, he was again hospitalized, with 
symptoms of anxiety, depression, and hearing voices.  In 
September 1995, a VA physician noted that the veteran had 
received treatment for several years at the VA medical 
facility, with fluctuating symptoms, but that these 
fluctuating symptoms prevented his employment.  In April 
1996, the veteran was again hospitalized for depression, and 
a GAF score of 40 was noted, again denoting severe 
psychiatric impairment.  While the veteran attempted to work 
in 1997, there was evidence of continued severe symptoms of 
anxiety neurosis, leading to the VA examination in 1998 which 
found manifestations of such severity as to meet the 100 
percent schedular criteria.  

This evidence clearly shows that the psychiatric symptoms 
beginning in early 1994 increased in severity and were 
manifested by anxiety, depression, sleeping problems, 
irritability, difficulty maintaining relationships with 
people close to him, and stress, including stress due to 
physical disabilities.  He reported panic attacks and crying 
spells, and there was evidence of loss of concentration and 
memory.  There was evidence that these symptoms prevented the 
veteran from maintaining employment on a steady basis.  Even 
though he attempted short-term positions of a low stress 
nature and even attempted employment for a longer period of 
time, he was not successful in keeping any employment for a 
sustained period.  In fact, the VA physician in September 
1995 expressed the opinion that the veteran was prevented 
from maintaining employment because of his fluctuating 
psychiatric symptoms.  This opinion has been confirmed by the 
unsuccessful attempts at employment thereafter.  

In essence, the evidence demonstrates that the veteran's 
psychiatric symptoms caused severe social and industrial 
impairment since he reopened his claim in January 1994.  
Under the criteria in effect prior to November 7, 1996, the 
veteran met the criteria for a 70 percent evaluation for his 
anxiety neurosis, but not a higher evaluation.  In this 
regard, the evidence prior to November 7, 1996 failed to 
establish that there was virtual isolation in the community, 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes.  

After November 7, 1996, it is noted that the veteran 
continued to manifest almost constant depression and 
continuous panic attacks affecting his ability to function 
independently.  He evidently relied a great deal on the 
ability of his mother, who died in 1996, to provide him with 
security, and once the security was ended, his symptoms could 
not be alleviated.  He thus met the criteria for a 70 percent 
evaluation for the anxiety neurosis subsequent to November 7, 
1996.  Again, however, under the new criteria, he did not 
meet the criteria for a 100 percent evaluation as there was 
no gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself, or 
intermittent inability to perform activities of daily living.  

Thus, under either the old or new criteria in effect prior to 
or after November 7, 1996, the veteran was entitled to a 70 
percent evaluation for his anxiety neurosis, but not higher.  
In this regard, see Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The veteran, therefore, met the schedular criteria for a 
total rating by reason of individual unemployability, 
effective from January 13, 1994, when his anxiety neurosis 
was rated as 70 percent disabling and his other disability 
was rated as 10 percent disabling.  In addition, the evidence 
shows that he was not employable on a sustainable basis 
because of his service-connected disabilities.  The VA 
physician in September 1995 expressed the opinion that the 
fluctuating nature of the veteran's psychoneurosis prevented 
his employment.  

Finally, the question remains whether the facts demonstrate 
entitlement to a higher evaluation than 50 percent or a total 
rating by reason of individual unemployability for one year 
prior to January 13, 1994.  In this regard, Social Security 
records in 1991 and 1992 show serious physical disabilities 
leading to the veteran's cessation of employment.  
Specifically, the Social Security records indicate that 
Social Security disability benefits were payable because of a 
cardiovascular and musculoskeletal disability, and did not 
even mention the veteran's psychiatric disability.  VA 
outpatient treatment reports and medical reports prior to 
January 13, 1994 fail to establish that the criteria for a 
rating in excess of 50 percent had been met, or that the 
veteran was unemployable by reason of his service-connected 
disabilities.  In essence, such records do not establish that 
the psychoneurotic symptoms caused more than considerable 
social and industrial impairment.  It was only after the 
beginning of 1994 that the veteran's symptoms showed severe 
social and industrial impairment, with the VA hospitalization 
in May 1994 showing a current GAF score of 30.  This was 
followed by the opinion by the VA physician in 1995 
indicating that the veteran's fluctuating psychoneurotic 
symptoms prevented the veteran's maintaining employment.  

Consequently, the facts first showed that the veteran's 
psychiatric symptoms were of such severity as to meet the 70 
percent criteria and that he was unemployable by reason of 
such psychoneurotic symptoms beginning in early 1994, from 
around the date of his reopened claim on January 13, 1994.  
The veteran is entitled to a total rating by reason of 
individual unemployability, effective from January 13, 1994, 
the date of receipt of the document which has been recognized 
as constituting a reopened claim, but not earlier.  
38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.340, 3.341.  


ORDER

The criteria for a rating of 70 percent and for a total 
rating by reason of individual unemployability have been met, 
effective from January 13, 1994, but not earlier.  To this 
extent, the benefit sought on appeal is granted, subject to 
the controlling regulations for the assignment of monetary 
benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

